DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11, and 14-16 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Myung et al (US 2012/0209396 A1).which teaches A water-swellable interpenetrating polymer network (IPN) or semi- interpenetrating polymer network (semi-IPN) comprising (a) a hydrophobic thermoset or thermoplastic polymer and (b) a crosslinked ionic polymer having a thickness within the IPN or semi-IPN and comprises sulfonic-acid-derivatized groups and underivatized carboxylic acid groups, wherein the sulfonic- acid-derivatized groups are present at a surface of the crosslinked ionic polymer and extend from the surface into a bulk of the crosslinked ionic polymer, wherein (i) the IPN or semi-IPN comprises a gradient in a concentration of the sulfonic-acid- derivatized carboxylic acid groups in which the concentration of the sulfonic-acid-derivatized carboxylic acid groups within the ionic polymer decreases with increasing distance from the surface, (ii) the IPN or semi-IPN comprises from 15% to 40% (w/w) of the crosslinked ionic polymer, and (iii) upon exposure to water, the IPN or semi-IPN absorbs water to form a water-swollen IPN or semi-IPN having a lubricious surface., however Myung does not teach wherein the sulfonic- acid-derivatized groups are present at a surface of the crosslinked ionic polymer and extend from the surface into a bulk of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774